Citation Nr: 0707411	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating greater than 40 
percent for osteoarthritis of the lumbar spine with a bulging 
disc. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1990, and had additional service with Army National Guard.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas, which granted service 
connection and assigned a 40 percent disability rating for 
osteoarthritis of the lumbar spine with a bulging disc.

The Board remanded the case to the RO in December 2005 for 
additional development.  To the extent possible, all 
requested development has been accomplished and the case is 
once again before the Board for review.  


FINDING OF FACT

The veteran's disability due to osteoarthritis of the lumbar 
spine with a bulging disc is not manifested by pronounced 
intervertebral disc syndrome, ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes requiring bed 
rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for osteoarthritis of the lumbar spine with a bulging disc 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5293 
(effective prior to September 26, 2003); Diagnostic Code 5293 
(effective from September 23, 2002, to September 26, 2003); 
Diagnostic Code 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was treated for low back pain on several 
occasions in service after heavy lifting.  After service, the 
RO issued a rating decision in April 2003 in which it granted 
service connection and assigned a 40 percent disability 
rating for osteoarthritis of the lumbar spine with a bulging 
disc, effective September 2001.  The veteran appealed that 
decision with respect to the 40 percent disability rating.  

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.  § 5110(g).  

The veteran's disability due to osteoarthritis of the lumbar 
spine with a bulging disc was assigned a 40 percent 
disability rating under Diagnostic Code (DC) 5293 
(intervertebral disc syndrome).  Under DC 5293, a 40 percent 
rating is assigned for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief.  

A 60 percent rating is assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R.       § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, DC 5293 
(September 23, 2002).

Under the revised criteria, a 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a (2006).

The medical evidence to be considered includes three VA 
examinations reports, VA outpatient treatment records, and 
private treatment records, none of which shows pronounced 
intervertebral disc syndrome, ankylosis of the spine, or that 
the veteran requires bed rest prescribed by a physician, 
thereby providing highly probative evidence against his 
claim.  

The Board finds that the veteran's low back disability is not 
manifested by "pronounced" intervertebral disc syndrome, as 
required for a 60 percent rating under the old criteria of DC 
5293.  The Board has considered the veteran's complaints of 
radiating pain and numbness from his lower back down his 
entire right lower extremity.  However, no significant 
neurological findings have been objectively shown.  VA 
examination reports illustrate this point.

An October 2001 VA examination report reveals that the only 
neurological finding was a positive straight leg raising test 
on the right.  However, the veteran walked well on his heels 
and toes.  An April 2003 VA examination report also includes 
a medical opinion that "[w]hile there maybe [sic] a little 
bit of intermittent radiculopathy with this (degenerative 
changes and possible sacroiliac joint dysfunction), there is 
no great evidence of this on exam at present."  Thus, 
neither report shows any evidence of pronounced 
intervertebral disc syndrome as defined under DC 5293, 
providing evidence against this claim. 

An April 2004 VA examination notes that straight leg raising 
was negative bilaterally and that strength was only 
diminished by 25 percent on the right, thereby precluding a 
finding of pronounced intervertebral disc syndrome.  Lastly, 
an August 2006 VA examination report includes a medical 
opinion that the veteran does not have any overt 
radiculopathy at this time, although some weakness was 
present.  In short, since none of these findings is 
consistent with pronounced intervertebral disc syndrome, as 
required for a 60 percent rating under DC 5293, these 
examination reports provide highly probative evidence against 
the veteran's claim.  

The Board also reviewed VA outpatient treatment records dated 
from 2002 to 2006, as well as private treatment records from 
Dr. S. dated in 2003, none of which show pronounced 
intervertebral disc syndrome of the veteran's spine.  A 
September 2002 VA treatment record notes that muscle strength 
in both lower extremities was normal, while VA treatment 
records dated in November 2002 and March 2003 note that 
straight leg raising was negative.  The Board also places 
significant probative value on a February 2004 EMG report 
which notes that there is no electrodiagnostic evidence of 
right L2-S1 radiculopathy.  Thus, since none of these records 
shows pronounced intervertebral disc syndrome, they provide 
highly probative evidence against the veteran's claim.  

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes, as defined by VA.  
During his August 2006 VA examination, the examiner commented 
that the veteran had not required bed rest to treat his low 
back pain during the past 12 months.  The veteran also 
reported only one episode about a year ago in which he stayed 
in bed for a couple of days due to low back pain, but 
clarified that this was not ordered by a physician.  Thus, 
there is no indication in the record that a physician has 
ever prescribed bed rest because of the veteran's low back 
disability.  Accordingly, the revised version of DC 5293, in 
effect from September 23, 2002, cannot serve as a basis for 
an increased rating based upon incapacitating episodes.  

The post-service medical record, as a whole, is found to 
provide evidence against this claim, clearly indicating that 
the standards for a higher evaluation have not been met in 
this case. 

Moreover, since the veteran's orthopedic manifestations have 
been rated as 40 percent disabling, with no evidence of 
incomplete paralysis of the sciatic nerve, a disability 
rating higher than 40 percent is not warranted based on 
combining his orthopedic and neurologic manifestations of his 
low back disability.  38 C.F.R. § 4.25.  As noted, four VA 
examination reports revealed no significant neurological 
findings.  Accordingly, a disability rating higher than 40 
percent is not warranted under the revised criteria for 
rating intervertebral disc syndrome.  

In addition, the medical evidence shows that the veteran has 
range of motion in every direction, albeit with extension 
limited to zero degrees on only one occasion in April 2003.  
In this regard, range of motion testing in October 2001 
revealed flexion of 80 degrees and extension of 25 degrees.  
Testing in April 2003 revealed flexion of 90 degrees, 
extension of zero degrees, and right and left lateral flexion 
of 20 degrees.  Testing in April 2004 revealed flexion of 45 
degrees, extension of 10 degrees, right and left lateral 
flexion of 20 degrees, and right and left rotation of 20 
degrees.  Testing in August 2006 revealed flexion of 80 
degrees, extension of 20 degrees, right lateral flexion of 30 
degrees, left lateral flexion of 50 degrees, and bilateral 
rotation of 40 degrees.  As such, no evidence demonstrates 
that his spine is ankylosed, as required for a 60 percent 
rating under the newly revised General Rating Formula for 
Diseases and Injuries of the Spine.  

The Board also finds that a disability rating higher than 40 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the veteran's complaints of severe low back pain 
with instability involving his right extremities.  VA 
treatment records also note that the veteran has rated his 
pain at level 10 on a pain scale from zero to 10 on several 
occasions.  However, the Board emphasizes that the veteran's 
spine has not demonstrated any significant decrease in 
strength.  For example, strength was 5/5 when examined in 
April 2003.  The April 2004 VA examination report notes that 
strength on the right was diminished by approximately 25 
percent.  This finding is consistent with the August 2006 VA 
examination report which notes slightly diminished strength 
of 4/5 on the right.  There is also no evidence of 
significant loss of motion on repetitive use.  In short, it 
is important for the veteran to understand that the objective 
medical record does not support a basis to increase the 
current 40 percent disability rating based on functional loss 
due to pain, weakness, fatigability, or incoordination of the 
lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Without 
consideration of pain, the current evaluation could not be 
justified. 

In sum, the veteran's disability due to osteoarthritis of the 
lumbar spine with a bulging disc does not meet the criteria 
for a disability rating higher than 40 percent under all 
applicable rating criteria.  Because the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence shows that the veteran's low back 
disability has independently caused marked interference with 
employment or required frequent periods of hospitalization.  
The August 2006 VA examination report notes that the veteran 
is currently working full time as an electrician in a 
supervisory capacity.  Although a November 2002 VA treatment 
record indicates that the veteran was not working for a 
period of time, no medical evidence indicates that his period 
of unemployment was due to his low back disability.  

Indeed, a March 2004 VA treatment record notes that the 
veteran was treated for an exacerbation of low back pain 
after putting a new transmission in his truck, which clearly 
indicates an ability to work in a supervisory capacity.  This 
fact was pointed out by a VA examiner in April 2004 who 
indicated that the veteran was not totally disabled due to 
his low back disability.  The August 2006 VA examination 
report also notes that the veteran is able to work and misses 
approximately four to five days a month due to low back pain, 
consistent with a disability evaluated as 40% disabling.   

In short, although the veteran's low back disability 
interferes with his ability to work, such impairment is 
already contemplated by the applicable schedular criteria so 
that consideration of an extraschedular basis is not shown to 
be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

There is also no evidence that his low back disability has 
required hospitalization or bed rest which markedly 
interferes with his ability to work.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993) (holding that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability).  Therefore, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO and the Appeals 
Management Center (AMC): (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded three VA examinations to 
determine the severity of his service-connected low back 
disability.  The Board also notes that that the RO and the 
AMC complied with its prior remand instructions by requesting 
that the veteran submit a consent form in order to obtain all 
treatment records from Dr. S.  However, the veteran failed to 
respond to that request.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA or the Court.

ORDER

An initial disability rating greater than 40 percent for 
osteoarthritis of the lumbar spine with a bulging disc is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


